DETAILED ACTION
This Office Action is in response to claims filed on 12/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3; claim 3 recites the limitation "the determining a measurement gap for use by the terminal" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4; claim 4 is a dependent claim of claim 3, and therefore inherit the 35 U.S.C 112(b) issues of the claim 3.
 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-15 and 17-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siomina et al. (US 2021/0105646 A1).

Regarding claims 1 and 13; Siomina discloses obtaining a measurement gap configured by a first network node for the terminal (the UE obtains a first configuration from the first network node; the first configuration is to configure the wireless device with the first measurement gaps to perform the first measurements on the first carrier; see paragraph [0162] and Fig. 7) and a measurement gap configured by a second network node for the terminal (the UE may obtain the second configuration from the second network node; the second configuration is to configure the wireless device with the second measurement gaps to perform the second measurements on the second carrier; see paragraphs [0132], [0166] – [0169] and Fig. 7), wherein the measurement gaps configured by the first network node and the second network node for the terminal are different (the first and second measurement gaps may be on different carrier frequencies; see paragraphs [0081] and [0099]); and determining, based on the measurement gap configured by the first network node for the terminal and the measurement gap configured by the second network node for the terminal, a measurement gap for use by the terminal (the UE may determine and indicate to the one or both of the first and second radio network nodes which the measurement gap configuration used by the UE; see paragraphs [0192] – [0194]).

	Specifically for claim 13; Siomina discloses processor (processor; see Fig. 10), a memory (memory; see Fig. 10), and a computer program stored in the memory and capable of running on the processor (program; see Fig. 10).

Regarding claims 2 and 14 Siomina discloses wherein the measurement gap configured by the first network node for the terminal comprises at least one of the following: a measurement gap based on per-UE granularity; a measurement gap based on per-frequency range granularity (the first network node configures the wireless device with first measurement gaps to perform the first measurements on the first carrier frequency; see paragraphs [0099] - [0100]); a measurement gap based on per-component carrier (CC) granularity; a measurement gap based on per-carrier group granularity; a measurement gap based on per-bandwidth part granularity; a measurement gap based on per-bandwidth granularity; or a measurement gap based on per-bandwidth combination granularity (no patentable weight is given to other limitations due to the claim language at least one of); and the measurement gap configured by the second network node for the terminal comprises at least one of the following: a measurement gap based on per-UE granularity; a measurement gap based on per-frequency range granularity (the second network node configures the wireless device with second measurement gaps to perform the second measurements on the second carrier frequency; see paragraphs [0099] - [0100]); a measurement gap based on per-CC granularity; a measurement gap based on per-carrier group granularity; a measurement gap based on per-bandwidth part granularity; a measurement gap based on per-bandwidth granularity; or a measurement gap based on per-bandwidth combination granularity (no patentable weight is given to other limitations due to the claim language at least one of).

Regarding claims 3 and 15; Siomina discloses wherein when the first network node and the second network node separately configure different measurement gaps for the terminal, the determining a measurement gap for use by the terminal comprises: determining that the terminal uses the measurement gap configured by the first network node (the first and second network node may independently configure the first and the second measurement gaps; the first and second measurement gaps may be on different carrier frequencies; the UE may determine which measurement gap configuration (e.g. first measurement gap) to use; see paragraphs [0099] – [0100] and [0192]); or determining that the terminal uses the measurement gap configured by the second network node; or determining that the terminal uses the measurement gap based on per-UE granularity; or determining that the terminal uses the measurement gap based on per-frequency range granularity; or determining that the terminal uses the measurement gap based on per-CC granularity; or determining that the terminal uses the measurement gap based on per-carrier group granularity; or determining that the terminal uses the measurement gap based on per-bandwidth part granularity; or determining that the terminal uses the measurement gap based on per-bandwidth granularity; or determining that the terminal uses the measurement gap based on per-bandwidth combination granularity; or determining that the terminal uses both the measurement gap based on per-UE granularity and the measurement gap based on per-frequency range granularity; or determining that the terminal uses an earlier configured measurement gap in different measurement gaps; or determining that the terminal uses a later configured measurement gap in different measurement gaps (no patentable weight is given to other limitations due to the claim language or).

Regarding claims 5 and 17; Siomina discloses wherein when the first network node and the second network node separately configure different measurement gaps for the terminal (the first and the second radio network node may independently configure the first and the second measurement gaps; the first and second measurement gaps may be on different carrier frequencies; see paragraphs [0099] – [0100] and [0192]), the method further comprises: ignoring, by the terminal, the measurement gap configured by the second network node (the wireless device may determine which measurement gap configuration to use; when the wireless device selects to use the first measurement gap, the wireless device ignores the second measurement gap; see paragraphs [0192] – [0194]); or ignoring, by the terminal, the measurement gap configured by the first network node; or ignoring, by the terminal, the measurement gap based on per-UE granularity; or ignoring, by the terminal, the measurement gap based on per-frequency range granularity; or ignoring, by the terminal, the measurement gap based on per-CC granularity; or ignoring, by the terminal, the measurement gap based on per-carrier group granularity; or ignoring, by the terminal, the measurement gap based on per-bandwidth part granularity; or ignoring, by the terminal, the measurement gap based on per-bandwidth granularity; or ignoring, by the terminal, the measurement gap based on per-bandwidth combination granularity; or ignoring, by the terminal, the measurement gap based on per-UE granularity for a first frequency range; or ignoring, by the terminal, the measurement gap based on per-UE granularity for a second frequency range; or ignoring, by the terminal, a later configured measurement gap in different measurement gaps; or ignoring, by the terminal, an earlier configured measurement gap in different measurement gaps (no patentable weight is given to other limitations due to the claim language or).

Regarding claim 6; Siomina discloses wherein when the first network node configures the measurement gap based on per-frequency range granularity for the terminal, and the second network node configures the measurement gap based on per- frequency range granularity for the terminal (the first and the second radio network node may independently configure the first and the second measurement gaps; the first and second measurement gaps may be on different carrier frequencies; see paragraphs [0099] – [0100] and  [0192]), the determining a measurement gap for use by the terminal comprises: determining that the terminal uses the measurement gap configured by the first network node (the wireless device may determine which measurement gap configuration (e.g. the first measurement gap) to use; see paragraphs [0192] – [0194]); or determining that the terminal uses the measurement gap configured by the second network node; or determining that the terminal uses a measurement gap configured for a first frequency range; or determining that the terminal uses a measurement gap configured for a second frequency range; or determining that the terminal uses a measurement gap configured for a first frequency range and uses a measurement gap configured for a second frequency range; or determining that the terminal uses, in a first frequency range, a measurement gap configured for the first frequency range; or determining that the terminal uses, in a second frequency range, a measurement gap configured for the second frequency range; or determining that the terminal uses, in a first frequency range, a measurement gap configured for the first frequency range, and uses, in a second frequency range, a measurement gap configured for the second frequency range; or determining that the terminal uses an earlier configured measurement gap in different measurement gaps; or determining that the terminal uses a later configured measurement gap in different measurement gaps (no patentable weight is given to other limitations due to the claim language or).

Regarding claim 7; Siomina discloses wherein when the first network node configures the measurement gap based on per-frequency range granularity for the terminal, and the second network node configures the measurement gap based on per- frequency range granularity for the terminal (the first and the second radio network node may independently configure the first and the second measurement gaps; the first and second measurement gaps may be on different carrier frequencies; see paragraphs [0099] – [0100] and [0192]), the method further comprises: ignoring, by the terminal, the measurement gap configured by the second network node (the wireless device may determine which measurement gap configuration to use; when the wireless device selects to use the first measurement gap, the wireless device ignores the second measurement gap; see paragraphs [0192] – [0194]); or ignoring, by the terminal, the measurement gap configured by the first network node; or ignoring, by the terminal, a measurement gap configured for a first frequency range; or ignoring, by the terminal, a measurement gap configured for a second frequency range; or ignoring, by the terminal, in a first frequency range, a measurement gap configured for a second frequency range; or ignoring, by the terminal, in a second frequency range, a measurement gap configured for a first frequency range; or ignoring, by the terminal, a later configured measurement gap in different measurement gaps; or ignoring, by the terminal, an earlier configured measurement gap in different measurement gaps (no patentable weight is given to other limitations due to the claim language or).

Regarding claim 8; Siomina discloses wherein the method further comprises: sending first indication information to the first network node, and/or sending second indication information to the second network node (the UE indicates to one or both of the first and second radio network nodes the measurement gap configured used by the UE; see paragraph [0194] and Fig. 7), wherein the first indication information and the second indication information are respectively used to indicate at least one of the following: the measurement gap for use by the terminal (the indication comprises which measurement gap configuration used by the UE; see paragraphs [0192] – [0194]); the measurement gap for use by the terminal is the measurement gap configured by the first network node for the terminal; the measurement gap for use by the terminal is the measurement gap configured by the second network node for the terminal; the terminal ignores the measurement gap configured by the first network node for the terminal; the terminal ignores the measurement gap configured by the second network node for the terminal; the measurement gap configured by the first network node for the terminal; and the measurement gap configured by the second network node for the terminal (no patentable weight is given due to the claim language or).

Regarding claim 9; Siomina discloses wherein when the first indication information is sent to the first network node, the first indication information further comprises: a frequency range to which a measurement gap based on per-frequency range granularity is applicable (the UE indicates to the first network node the result of the determining which may also comprise the measurement gap configuration used by the UE; the measurement gap is per-frequency range granularity; see paragraphs [0182] and [0193] - [0194]), or a frequency range to which a measurement gap based on per-UE granularity is applicable (no patentable weight is given due to the claim language or); or when the second indication information is sent to the second network node, the second indication information further comprises: a frequency range to which a measurement gap based on per-frequency range granularity is applicable (the UE indicates to the second network node the result of the determining which may also comprise the measurement gap configuration used by the UE; the measurement gap is per-frequency range granularity; see paragraphs [0182] and [0193] - [0194]), or a frequency range to which a measurement gap based on per-UE granularity is applicable (no patentable weight is given due to the claim language or). 

	Regarding claim 10; Siomina discloses a measurement gap processing method, applied to a first network node or a second network node (Fig. 5 illustrates a method performed in a second network node; Fig. 6 illustrates a method performed in a first network node; see paragraphs [0044] – [0045]) and comprising: configuring a measurement gap for a terminal (the first network node transmits the first configuration configuring the wireless device with a first measurement gaps to perform the first measurements on the first carrier; the second network node transmits the second configuration configuring the wireless device with a second measurement gaps to perform the second measurements on the second carrier; see paragraphs [0099] – [0101], [0192],  Fig. 5 and Fig. 6); and receiving first indication information or second indication information sent by the terminal (the UE may indicate to one or both of the first and second radio network nodes the result of determining which may also comprise the measurement gap configuration used by the UE; see paragraph [0194]), wherein the first indication information and the second indication information are respectively used to indicate at least one of the following: a measurement gap for use by the terminal (the indication indicates the measurement gap configuration used by the UE; see paragraphs [0193] - [0194]); the measurement gap for use by the terminal is the measurement gap configured by the first network node for the terminal; the measurement gap for use by the terminal is the measurement gap configured by the second network node for the terminal; the terminal ignores the measurement gap configured by the first network node for the terminal; the terminal ignores the measurement gap configured by the second network node for the terminal; the measurement gap configured by the first network node for the terminal; and the measurement gap configured by the second network node for the terminal (no patentable weight is given due to the claim language at least one of).

Regarding claim 11; Siomina discloses wherein when the first indication information sent by the terminal is received, the first indication information further comprises: a frequency range to which a measurement gap based on per-frequency range granularity is applicable (the UE indicates to the first network node the result of the determining which may also comprise the measurement gap configuration used by the UE; the measurement gap is per-frequency range granularity; see paragraphs [0182] and [0193] - [0194]), or a frequency range to which a measurement gap based on per-UE granularity is applicable (no patentable weight is given due to the claim language or); or when the second indication information sent by the terminal is received, the second indication information further comprises: a frequency range to which a measurement gap based on per-frequency range granularity is applicable (the UE indicates to the second network node the result of the determining which may also comprise the measurement gap configuration used by the UE; the measurement gap is per-frequency range granularity; see paragraphs [0182] and [0193] - [0194]), or a frequency range to which a measurement gap based on per-UE granularity is applicable (no patentable weight is given due to the claim language or). 

	Regarding claim 12; Siomina discloses wherein the method further comprises: sending third indication information, wherein the third indication information is used to indicate at least one of the following: the measurement gap for use by the terminal; the measurement gap for use by the terminal is the measurement gap configured by the network node; and the measurement gap configured by the network node for the terminal (the first network node sends a third indication to the UE; the indication indicates a third measurement gap configuration to be used by the UE; see paragraphs [0032] and [0144] – [0146]).

	Regarding claim 18; Siomina discloses wherein the computer-readable storage medium stores a computer program, and when the computer program is executed by a processor, steps of the measurement gap processing method according to claim 1 are implemented (the wireless device comprises the one or more processors together with computer program code stored in a computer-readable storage medium to perform the functions in the wireless device; see paragraph [0302] and Fig. 10).

	Regarding claim 19; Siomina discloses a network node, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor, steps of the measurement gap processing method according to claim 10 are implemented (the computer program stored on a computer-readable storage medium when executed on at least one processor carries out functions/actions in the network node; see paragraph [0286] and Fig. 9).

	Regarding claim 20; Siomina discloses wherein the computer-readable storage medium stores a computer program, and when the computer program is executed by a processor, steps of the measurement gap processing method according to claim 10 are implemented (the network node comprises at least a processor together with computer program stored in a computer-readable storage medium to perform functions in the network node; see paragraph [0286] and Fig. 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina; in view of R2-1809128 (3GPP TSG-RAN WG2 NR #102).

Regarding claims 4 and 16; Siomina discloses that a UE determines a measurement gap to use after receiving a first measurement gap from a first network node and a second measurement gap from a second network node.
Siomina does not explicitly disclose the measurement gaps are per-UE and the per-frequency measurement gaps.
R1-1809128 discloses wherein the determining that the terminal uses both the measurement gap based on per-UE granularity and the measurement gap based on per-frequency range granularity (in EN-DC scenario, a UE can use per-UE based measurement gap and per-frequency based measurement gap; see section 1) comprises: determining that the terminal uses the measurement gap based on per-UE granularity for a first frequency range and uses the measurement gap based on per frequency range granularity for a second frequency range (a UE determines using FR2 gap after receiving a measurement configuration on NR FR2 frequencies from a SgNB; UE determines and applies per-UE gap after receiving MN configured measurements with FR1 from a MeNB; see Fig. 2); or determining that the terminal uses the measurement gap based on per-frequency range granularity for a first frequency range and uses the measurement gap based on per-UE granularity for a second frequency range (no patentable weight is given due to the claim language or).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siomina and R1-1809128 to use both the measurement gap based on per-UE and the measurement gap based on per-frequency in order for a SN to configure per-FR gap directly (see page 5 of R1-1809128).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415